DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-10, 18-19, 23-25 and 32-37 are pending with claims 23-25 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 9/14/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 12/14/2021.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 103
Claims 1-2, 9-10, 18-19 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury (WO 2004/112491) in view of Garcia-Rodenas (US 2014/0286909).
The “complimentary” language in Claim 1, line 4 and throughout the claims does not appear to impart any structure to the produced composition.  There is no apparent difference between a composition that is “complimentary” and not “complimentary”.
Regarding Claim 1, Salisbury (‘491) teaches a method for treatment comprising administering to a young child in need of a complementary nutritional composition with a low glycemic load, the (See pp. 13-16, Tables 2+, rice/cereal flakes/flour, 10-40%.  Page 16 describes the food being usable in baby food, ice cream and yoghurt which are clearly consumable by a young child.), legumes in an amount ranging from 5 to 40 % w/w of the complementary nutritional composition (See pp. 13-16, Tables 2+, 1-25%.), and fruits in an amount ranging from 1 to 25 % w/w of the complementary nutritional composition (See pp. 13-16, Tables 2+, 5-20%.), however, fails to expressly disclose a method for treatment, prevention and/or reducing the risk of a metabolic syndrome disorder appearing later in life in a young child between 12 months and 5 years born to a mother who suffered or suffers from a metabolic syndrome disorder.
Regarding a young child born to a mother who suffered or suffers from a metabolic syndrome disorder, it is noted said language is very broad.
Examples of a mother who suffered or suffers from a metabolic syndrome disorder included the vast majority of mothers in the US as this includes mothers who are overweight or obese.  At the time of filing a very large percentage of mothers in the US were at least overweight at one time in their life if not obese, thus, the food usable for feeding a young child includes nearly every young child in the US.
Regarding the age of the child being between 12 months and 5 years, it is noted that Applicant does not set forth any non-obvious unexpected results for selecting a child age within the claimed range.  It was known in the art at the time of filing that some children could have been born at 9 months or premature by multiple weeks or more than one month.  It was known in the art that a young child that was born significantly premature was not developed as a child at 12 months of age than was born on time, thus, it would have been obvious that such a child could eat nutritious baby food up to at least 12 months of age.
Salisbury (‘491) teaches feeding a young child (See p. 16, where the food is baby food, thus, clearly capable of treating young children who typically eat baby food and are subject to low body weight and malnutrition.).  Garcia-Rodenas (‘909) teaches treating young children as discussed above (See Abs., paras. 10, 23-32, 78 and Claim 13.).
Garcia-Rodenas (‘909) teaches a method of treating a young child with a risk of a metabolic disorder including born to a mother who suffered or suffers from a metabolic syndrome disorder, born preterm, low weight at birth, and  intrauterine growth restriction (IUGR) (See Abs., paras. 10, 23-32, 78 and Claim 13.); wherein the composition can be a cereal, legumes (soy) and other ingredients (See paras. 78, 87-93, 100-101 and claims 1, 11.) and wherein food can be incorporated into yogurt, cereal and frozen food (See para. 78 and claim 11.).
Both Salisbury (‘491) and Garcia-Rodenas (‘909) teach the same types of food, like yogurt, that are consumable by infants and children.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Salisbury’s (‘491) method in view of Garcia-Rodenas (‘909) of producing baby food, ice cream and yoghurt (See p. 16.) could be used in the claimed method as Salisbury’s (‘491) food is usable for feeding young children that need nutrition who are subject to unhealthy low body weight if not having enough food.  Providing calorie-rich nutritious food is clearly capable of increasing the body weight through the growth/addition of body tissues.  The ingredients including cereal, legumes and fruits and the amounts thereof as taught by Salisbury (‘491) are the same or similar to the ingredients as Applicant describes as being usable in the claimed method.
Regarding Claim 2, Salisbury (‘491) teaches wherein the complementary nutritional composition has a low glycemic index and/or comprises an ingredient having a low glycemic index (See p. 8, l. 16+.).
Regarding Claim 9, Salisbury (‘491) teaches wherein the complementary nutritional composition comprises the legumes in an amount ranging from 8 to 30% w/w of the complementary nutritional composition (See p. 15, 1-25%.)
Regarding Claim 10, Salisbury (‘491) teaches wherein the complementary nutritional composition comprises the fruits in an amount ranging from 1 to 15% w/w of the complementary nutritional composition (See p. 15, 5-20%.).
Regarding Claim 18, Salisbury (‘491) teaches wherein the young child is at risk of developing a metabolic syndrome disorder (See p. 16, where the food is baby food capable of providing food having a broad nutritional profile.).  Garcia-Rodenas (‘909) teaches wherein the young child is at risk of developing a metabolic syndrome disorder as discussed above (See Abs., paras. 10, 23-32, 78 and Claim 13.).
Regarding Claim 19, Salisbury (‘491) teaches wherein the complementary nutritional composition is a principal feeding source for the young child (See p. 16, where the food is baby food, thus, clearly capable of treating young children who typically eat baby food.).  Garcia-Rodenas (‘909) teaches wherein the composition is a principal feeding source for the young child as discussed above (See Abs., paras. 10, 23-32, 78 and Claim 13.).
Regarding Claim 32, Salisbury ('491) teaches wherein the complementary nutritional composition comprises the cereal flour in an amount ranging from 30 to 55% w/w of the complementary nutritional composition (See p. 15, 10-40%.).
Regarding Claim 33, Salisbury (‘491) teaches wherein the complementary nutritional composition comprises the legumes in an amount ranging from 10 to 25% w/w of the complementary nutritional composition (See p. 15, 10-40%.).
Regarding Claim 34, Salisbury ('491) teaches wherein the complementary nutritional composition comprises the fruits in an amount ranging from 1 to 18% w/w of the complementary nutritional composition (See p. 15, 1-15% fruit or 5-20% dried fruit.).
Regarding Claim 35, Salisbury (‘491)
It would have been obvious to a person having ordinary skill in the art that Salisbury’s (‘491) composition that is of the same general composition as claimed by Applicant and having the same low glycemic index (See p. 8, l. 16+.) would also have the same low glycemic load.
Regarding Claim 36, Salisbury (‘491) teaches wherein the low glycemic index is a glycemic index equal to or lower than 70 (See p. 8, l. 16+, up to 70 or less than 55.).

Claims 3-4, 6, 8 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury (WO 2004/112491) in view of Garcia-Rodenas (US 2014/0286909) and Chanvrier et al. (WO 2015/067761).
Regarding Claim 3, Salisbury (‘491) teaches the method discussed above including carbohydrates (See pp. 13-16.), however, fails to expressly disclose wherein the complementary nutritional composition comprises at least one carbohydrate-based ingredient with a low glycemic index.
Chanvrier (‘761) teaches wherein the composition comprises at least one carbohydrate-based ingredient with low glycemic index (See Abs., p. 2, l. 6+ and p. 4, l. 15+, sucrose or fructose.  Sucrose and fructose are the same carbohydrate-based ingredients that Applicant states and claims that are characterized as having a low glycemic index.).
It would have been obvious to a person having ordinary skill in the art to incorporate the alternative carbohydrate-based ingredient as taught by Chanvrier (‘761) for the carbohydrate-based ingredient in Salisbury (‘491) to provide a composition that is usable as intended.
Regarding Claim 4, Salisbury (‘491)
Chanvrier (‘761) teaches wherein the carbohydrate-based ingredient with low glycemic index is sucrose or fructose (See p. 4, l. 24+.  Sucrose and fructose are the same carbohydrate-based ingredients that Applicant states and claims that are characterized as having a low glycemic index.).
It would have been obvious to a person having ordinary skill in the art to incorporate the alternative carbohydrate-based ingredient as taught by Chanvrier (‘761) for the carbohydrate-based ingredient in Salisbury (‘491) to provide a composition that is usable as intended.
Regarding Claim 6, Salisbury (‘491) teaches the method discussed above for producing a composition having a low glycemic index (See p. 8, l. 16+.), however, fails to expressly disclose wherein the complementary nutritional composition comprises added sugars with a low glycemic index in an amount ranging from 1 to 20% w/w of the complementary nutritional composition.
 Chanvrier (‘761) teaches wherein the composition comprises an amount of added sugars with low glycemic index which ranges from 1 to 20% w/w (See p. 4, l. 24+, 0-50%.  Sucrose and fructose are the same carbohydrate-based ingredients that Applicant states and claims that are characterized as having a low glycemic index.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to provide Salisbury’s (‘491) composition with sugars as taught by Chanvrier (‘761) to provide a composition having a low glycemic index.  The selection of sugars would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 8, Salisbury (‘491) teaches the method discussed above, however, fails to expressly disclose wherein the complementary nutritional composition comprises a milk-based ingredient in an amount ranging 1 to 25% w/w of the complementary nutritional composition.
Chanvrier (‘761) teaches wherein the composition comprises a milk-based ingredient (See Claim 8.)
Applicant does not set forth any non-obvious unexpected results for selecting one amount of milk-based ingredient over another.
It would have been obvious to a person having ordinary skill in the art at the time filing to incorporate an effective amount of milk so the composition can be used as intended.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a nutritional healthy food for a child.
Regarding Claim 37, Salisbury (‘491) teaches wherein the low glycemic index is a glycemic index equal to or lower than 70 (See p. 8, l. 16+, up to 70 or less than 55.).

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury (WO 2004/112491) in view of Garcia-Rodenas (US 2014/0286909) and Roger et al. (WO 2012/076057).
Regarding Claim 5, Salisbury (‘491) teaches the method discussed above, however, fails to expressly disclose wherein the complementary nutritional composition has a fat content ranging from 8 to 20% w/w of the complementary nutritional composition.
Roger (‘057) teaches a nutritional food consumable by infants, similar to that taught by Salisbury (‘491), that can be combined with milk (See p. 18, l. 15+ and Claim 14.), including a fat content up to 10% (See p. 18, l. 5+.) wherein the amount of fat may vary depending on the type of product (See p. 18, l. 5+.).  It would have been obvious to select an effective amount of fat, including the amount taught by Roger (‘057), which is within the claimed range to provide a food that is suitable for a consumer.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art to provide a food that is suitable for a consumer.
Regarding Claim 7, Salisbury (‘491)
It is noted the lower limit is a minimal amount.  It would have been obvious that Salisbury’s (‘491) composition would likely fall within the very broad claimed range as only a minimal amount is required.  Furthermore, Roger (‘057) teaches dietary fibers up to 10% (See p. 16, l. 10+.) that falls within the very broad claimed range.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art to provide a food that is suitable for a consumer.
ANSWERS TO APPLICANT’S ARGUMENTS
In response to Applicant’s arguments (See p. 6+ of Applicant’s Paper filed 12/14/2021.) that the cited prior art does not teach prevention and/or reducing the risk of a metabolic syndrome disorder appearing later in life in a young child in need thereof and the young child is an age between 12 months and 5 years born to a mother who suffered or suffers from a metabolic syndrome disorder, it is noted that said arguments are not persuasive.
Examples of a mother who suffered or suffers from a metabolic syndrome disorder included the vast majority of mothers in the US as this includes mothers who are overweight or obese.  At the time of filing a very large percentage of mothers in the US were at least overweight at one time in their life if not also obese, thus, the food usable for feeding a young child includes nearly every young child in the US.
Regarding the age of the child being between 12 months and 5 years, it is noted that Applicant does not set forth any non-obvious unexpected results for selecting a child age within the claimed range.  It was known in the art at the time of filing that some children could have been born at 9 months or premature by multiple weeks or more than one month.  It was known in the art that a young child that was born significantly premature was not developed as a child at 12 months of age than was born on time, thus, it would have been obvious that such a child could eat nutritious baby food up to at least 12 months of age.
The limitations of the amended claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	December 15, 2021